Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US20130011757) in view of McElroy et al. (US20030196893) and further in view of Gasda et al. (US20160248111).
2.	Regarding claim 1, Perry teaches a fuel cell system (see Fig. below), comprising: a fuel cell stack; an anode tail gas oxidizer (ATO); a fuel exhaust conduit that fluidly connects a fuel exhaust outlet of the fuel cell stack to a splitter; a first separation conduit that fluidly connects an outlet of the splitter to an anode inlet of the first pump separator; a second separation conduit that fluidly connects an anode outlet of the first pump separator to an anode inlet of the second pump separator; an ATO inlet conduit that fluidly connects a cathode outlet of the first electrochemical pump separator to the anode tail gas oxidizer (see Fig. below).


a hotbox; a fuel cell stack disposed in the hotbox; an anode tail gas oxidizer (ATO) disposed in the hotbox; a fuel inlet conduit fluidly connecting a fuel source to an inlet of the fuel cell stack; a fuel exhaust condenser disposed outside of the hotbox configured to condense water from fuel exhaust generated by the fuel cell stack and output from the hotbox; a recycling conduit fluidly connecting the fuel exhaust separator to the fuel inlet conduit; an ATO inlet conduit fluidly connecting the recycling conduit to the ATO; and a recycling valve [0030] configured to selectively control fuel exhaust flow through the recycling conduit and into the ATO inlet conduit (see Fig. below).
4.	Regarding claim 14, Perry teaches a fuel cell system (see Fig. below) comprising: a hotbox; a fuel cell stack disposed in the hotbox; an anode tail gas oxidizer (ATO) disposed in the hotbox; a fuel inlet conduit fluidly connecting a fuel source to an inlet of the fuel cell stack; an external anode exhaust cooler [0073] located outside the hotbox; a fuel exhaust conduit fluidly connecting a fuel exhaust outlet of the fuel cell stack to the external anode exhaust cooler; a recycling conduit fluidly connecting the external anode exhaust cooler to the fuel inlet conduit; a fuel exhaust processing conduit fluidly connected to the recycling conduit (see Fig. below).

    PNG
    media_image1.png
    616
    974
    media_image1.png
    Greyscale


5.	Perry is silent about first and second electrochemical hydrogen pump separators that each comprise an electrolyte disposed between a cathode and an anode. They are silent about a fuel exhaust separator configured to remove water from fuel exhaust received from the fuel exhaust condenser;
6.	They are silent about gas separator fluidly connected to the fuel exhaust processing conduit and configured to separate fuel exhaust received from the fuel exhaust processing conduit into streams of water, carbon dioxide, and hydrogen.
7.	McElroy teaches first and second electrochemical hydrogen pump separators that each comprise an electrolyte disposed between a cathode and an anode (see Figs. below), and separators necessarily includes components including an anode inlet of the first pump separator, an anode outlet of the first pump separator, cathode outlet of the 

    PNG
    media_image2.png
    768
    717
    media_image2.png
    Greyscale


326 [0021], the carbon dioxide separator via carbon dioxide conduit 1032 to a condenser 1031, and the condenser 1031 removes a portion of the water from the humid air and carbon dioxide mixture, and outputs carbon dioxide and air via output conduit 1036 [0050] for the benefit of the removal of water from the fuel cell system being precisely controlled to produce an appropriate “water balance” [0003]
9.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Perry with McElroy’s teachings for benefit of an electrochemical cell that the need for a liquid water de-ionization system is eliminated, in addition to incorporating Gasda for the benefit of an electrochemical cell that the need for a liquid water de-ionization system is eliminated.

Relevant Prior Art
US 20180131018

    PNG
    media_image3.png
    477
    594
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 2-7, 9-13 and 15-20 are allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/OLATUNJI A GODO/Primary Examiner, Art Unit 1722